Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 24, 25, 27-29, 31, 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stevens (US 5425893).
 	With respect to claims 16, 24, 25, 27-29, 31, 32 Steven describes a method for removing several coatings of polyurethane, epoxy amides, two part epoxy primer/polyurethane from a metal substrate by applying by brushing, spatula, spraying a composition contains an aqueous solvent of benzyl alcohol, water, a surfactant to the coating to produce wrinkling, blistering, swelling and weakened adhesion of the coating (col. 2, lines 1-5, 50-57; col. 3, lines 30; col. 4, lines 41-57; col. 12, lines 50-55; col. 13, lines 51-56).  This would provide claimed applying a composition to the maskant to achieve a subsequent adhesion that is less than the initial adhesion.  
 	Steven further describes the coating is then removed with abrasive pad, lifting the coating off the surface or spraying the coating with water (col. 12, lines 59-65) or claimed the adhesion is such that the coating retains an adhesion force sufficient to remained adhered to the substrate until it is removed by mechanical applied force.
 	The composition avoids the use of methylene chloride, acetone (ab.), ketones (col. 1, line 62) and his composition doesn’t have any toluene, xylene, nor methylethyl ketone.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-29, 31-34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bai et al. (CN 107353701A).
With respect to claims 16, 24-29, 31-33 Bai describes a method for removing a material including polyurethane, epoxy resin, alkyd resin, polysiloxane, absorbing plastic paint layer (claimed the maskant) from a metal surface by dipping, spraying or brushing a composition on the material that causes corrugation part and wrinkling of the material and then manually removing the material.  The manual and/or mechanical processes including manual polishing, shot blasting, jet abrasive, manual grinding (page 2-4, 7).  The composition includes benzyl alcohol, water, fatty alcohol (ester alcohol), and a surfactant (claims 1, 4, 8; page 3).  
The process above causes the corrugation and wrinkling of the material, which is then easily removed by manual/mechanical processes, would provide claimed reducing adhesion between the material and the substrate from an initial adhesion and the material retains an adhesion force sufficient to remain adhered to the substrate until it is removed by mechanical force.
Unlike claimed invention, Bai doesn’t describe that the material comprises a plural component reactive coating or a two component reactive system such as a polyurethane and a polyurea.  However, the materials that can be removed includes several types of materials including polyurethane, epoxy resin, alkyd resin, polysiloxane, absorbing plastic paint layer; therefore, it would have been obvious for one skill in the art before the effective filing date of the invention that the method would be able to remove a coating comprising a combination of those materials or a coating of polyurethane/polyurea because polyurea has a similar composition as that of a polyurethane (please see Purdy cited below) with predictable results.
 
With respect to claim 17, Bai doesn’t describe that the material has a thickness between 0.008-0.025 inches.  However, he describes that the thickness of the coating can be up to 200 micron or 0.0079 inch.  There is not much of a different between 0.008 inch and 0.0079 inch.  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to pursue known potential options by applying to a thickness including claimed thickness of 0.008-0.025 as long as the coating can be removed with expected results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
With respect to claims 18-22, Bai doesn’t specify that substrate adhesion percentage compared to the initial for at least 1, 4 days or a week and the subsequent adhesion is between 4 oz/in and 0.1 oz/in or the subsequent tensile strength is at least 15% of the initial tensile strength.  However, with the composition containing the same chemicals to remove the same material as described above.  One skill in the art would find it obvious before the effective filing date of the invention that claimed conditions of claims 18-21 can be achieved by controlling the amount of the composition and the time of applying to the compositions in order to facilitate removal of the coating with expected results.
With respect to claim 23, even though Bai doesn’t describe applying the composition more than one time to prolong the period of time during the subsequent adhesion is less than the initial adhesion; however, applying the composition many times as necessary would have been obvious for one skill in the art before the effective filing date of the invention because it would further ensure the coating to be loosen and weakening the adhesion bonding so that I can be removed from the substrate with expected results.
With respect to claim 34, Bai describes manually removing the coating (page 3), which would provide claimed the coating is removable by hand.
Claim 18-23, 26, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven as applied to claim 16 above.
 	With respect to claims 18-22, Steven doesn’t specify that substrate adhesion percentage compared to the initial for at least 1, 4 days or a week and the subsequent adhesion is between 4 oz/in and 0.1 oz/in or the subsequent tensile strength is at least 15% of the initial tensile strength.  However, with the composition containing the same chemicals to remove the same material as described above and Steven teaches that the compositions are in contact with the surface for a period of time sufficient to produce a blistering of the coating for the subsequent removal process (col. 12, lines 59-67).  One skill in the art would find it obvious before the effective filing date of the invention that claimed conditions of claims 18-21 can be achieved by controlling the amount of the composition and the time of applying to the compositions in order to facilitate removal of the coating with expected results.
 	With respect to claim 23, even though Steven doesn’t describe applying the composition more than one time to prolong the period of time during the subsequent adhesion is less than the initial adhesion; however, applying the composition many times as necessary would have been obvious for one skill in the art before the effective filing date of the invention because it would further ensure the coating to be loosen and weakening the adhesion bonding so that I can be removed form the substrate with expected results.
With respect to claims 26, 33, applied prior art above doesn’t describe the coating comprises a polyurea or a polyurethane/polyurea.  Steven describes removing several coatings of polyurethane, epoxy amides, two part epoxy primer/polyurethane (col.2, lines 1-5; col. 13, lines 53-55).  It would have been obvious for one skill in the art before the effective filing date of the invention to apply the composition to a coating of polyurea or a coating of polyurethane/polyurea because polyurea has a similar composition as that of a polyurethane (please see Purdy cited below).  Therefore, the composition would remove the polyurea coating with predictable results.
 	with respect to claim 34, even though Steven doesn’t specifically describe the coating is removed by hand.  However, he describes that it is one of the known way to remove the coating (col. 1, lines 38, 39) and since the coating can be removed with abrasive pad and by simply lifting the coating of the surface (col. 12, lines 63-65).  Removing it by hand would have been one of obvious ways to remove the coating with expected results.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven as applied to claim 16 above, and further in view of admitted prior art.
 	With respect to claim 30, Steven doesn’t describe that the coating and the metal substrate have undergone chemical milling prior to the step of applying the composition to the coating.  However, such process is known to one skill in the art which depends on the type of the structure being manufactured as described in the paragraphs 3 and 4 of the specification.  Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention that the coating and the metal substrate to have gone through any desired process including chemical milling to provide a desired structure and the coating can still be removed by Steven’s process with expected results.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai as applied to claim 16 above, and further in view of admitted prior art.
 	With respect to claim 30, Bai doesn’t describe that the coating and the metal substrate have undergone chemical milling prior to the step of applying the composition to the coating.  However, such process is known to one skill in the art which depends on the type of the structure being manufactured as described in the paragraphs 3 and 4 of the specification.  Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention that the coating and the metal substrate to have gone through any desired process including chemical milling to provide a desired structure and the coating can still be removed by Bai’s process with expected results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11261338. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe removing a maskant from a metal substrate by applying a same composition to reduce the adhesion between the maskant and the substrate in order to mechanically remove the maskant.

Purdy et al. (US 7531074) is cited to show the compositions of polyurethane and polyurea coatings (col. 31, lines 1-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



11/8/2022